Citation Nr: 0429250	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  98-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability or 
disabilities (other than the service-connected somatization 
disorder with dysthymia) manifested by swollen and painful 
joints, foot and leg pain, hip pain, arm pain, wrist pain, 
hand pain, left thigh pain, left shoulder pain, car and sea 
sickness, blurry vision, trouble sleeping, dizziness, 
headaches, a throat disorder, a skin disorder, shortness of 
breath, chest pain, stomach cramps, a growth on the right 
hand and left foot, and abnormal weight gain.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran retired after serving 20 years of active duty 
from January 1977 to January 1997.  She had no service 
outside of the Continental United States.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The issues of entitlement to service connection for tinnitus 
and for a left knee disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  The veteran is not shown to have a hearing loss 
disability.

2.  General medical examination in June 1997 found no 
physical pathology to account for most of the veteran's 
multiple medical complaints and a subsequent psychiatric 
examiner concluded that the veteran's symptoms met the 
criteria for a diagnosis of somatization disorder.

3.  No organic pathology has been identified to account for 
the veteran's complaints related to her foot, leg, hips, 
arms, wrists, hands, left thigh, left shoulder, throat, 
stomach, chest, skin, car and sea sickness, blurry vision, 
trouble sleeping, dizziness, headaches, shortness of breath, 
a growth on the right hand and left foot, or weight gain.

CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A current chronic disability manifested by swollen and 
painful joints, foot and leg pain, hip pain, arm pain, wrist 
pain, hand pain, left thigh pain, left shoulder pain, car and 
sea sickness, blurry vision, trouble sleeping, dizziness, 
headaches, a throat disorder, a skin disorder, shortness of 
breath, chest pain, stomach cramps, a growth on the right 
hand and left foot, and/or abnormal weight gain, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to her claims in the supplemental 
statement of the claim (SSOC) dated in February 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2004 supplemental statement of the 
case informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  The Board 
finds that the veteran was fully notified of the need to give 
to VA any evidence pertaining to her claims.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, because each of the content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In addition, the veteran was afforded comprehensive VA 
examinations in 1997.  The veteran has not reported the 
existence of any pertinent medical records that are not 
already of record.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to the duty to 
assist and the duty to notify have been satisfied.

Criteria.    Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

The mere fact of an injury documented during service is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Service connection for hearing loss disability.   In 
addition to the criteria for service connection previously 
discussed, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).
  
The service medical records are entirely silent as to any 
hearing disorder.  Several periodical and reenlistment 
examinations, as well as the discharge examination in 
February 1996 reveal normal hearing bilaterally.

In addition there are no records contemporaneous to service 
indicating an incurrence or aggravation of a chronic hearing 
disorder during or manifest within one year of active 
service.  

In a May 1997 VA audiological examination, the veteran 
reported no significant hearing difficulty.  The audiologist 
noted that the veteran's hearing was within normal limits 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:

May 
1997


HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
20
LEFT
5
15
15
15
15

Average pure	tone thresholds were 15 decibels bilaterally.  
Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The diagnosis was normal hearing.

The veteran has brought forth no competent evidence that she 
has a current hearing loss disorder.  There are no medical 
records showing a current hearing loss disability.  
Therefore, without competent evidence of current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Therefore, the veteran's service connection claim for hearing 
loss must be denied.  The preponderance of the evidence is 
against the claim.

2.  Service connection for disability manifested by swollen 
and painful joints, foot and leg pain, hip pain, arm pain, 
wrist pain, hand pain, left thigh pain, left shoulder pain, 
car and sea sickness, blurry vision, trouble sleeping, 
dizziness, headaches, a throat disorder, a skin disorder, 
shortness of breath, chest pain, stomach cramps, a growth on 
the right hand and left foot, and abnormal weight gain. 

The service medical records contain reports of treatment and 
complaints for various conditions.  These complaints 
increased in numbers shortly before the veteran's retirement 
from service.  However, the service medical records are 
entirely silent as to any chronic disability or disabilities 
to account for the complaints. 

There are no records contemporaneous to service indicating an 
incurrence or aggravation of a chronic disorder during or 
thereafter to account for the complaints and symptoms listed 
above, other than a somatization disorder for which service 
connection is in effect.

In a VA examination in July 1997, within a few months of 
separation, it was noted that the veteran did not have any 
clinically significant problems in spite of her subjective 
complaints.  She did appear to have multiple joint complaints 
which were consistent with age-related changes.  However, she 
did not have any pathology in her arms and shoulders and 
there was no evidence of degenerative arthritis.  There was 
no evidence of visual problems.

The psychiatric examiner noted that the veteran had 
functioned fairly well except in the past few years before 
retirement when she began having multiple medical problems.  
She blamed them on the stress related to her work in the 
military.  The examiner concluded that the veteran met the 
criteria for dysthymia and substance abuse (in remission).  
She also met the criteria for somatization disorder, 
especially since a medical condition to account for the 
complaints had been ruled out.  She had at least 4 point pain 
symptoms related to her joints, extremities, back, and 
abdomen.  She had gastrointestinal symptoms of nausea, 
vomiting, seasickness, and motion sickness.  She had at least 
1 symptom of sexual indifference and several neurological 
symptoms related to a pinched nerve.  Since organic pathology 
to account for these symptoms had been ruled out by a general 
medical examination, the veteran appeared to meet criteria 
for somatization disorder with dysthymia. 

By rating action in August 1997, service connection was 
granted for a somatization disorder with dysthymia, and a 10 
percent rating was assigned.  Service connection was also 
granted for chondromalacia, right patella, and for left 
fibrocytic breast disease, each assigned a noncompensable 
rating.  Service connection was denied for swollen or painful 
joints, dizziness, headaches, throat disorder, skin disorder, 
shortness of breath, chest pain, stomach cramps, foot and leg 
pain, growth on right hand and left foot, abnormal weight 
gain, arthritis, left knee, bilateral arms, bilateral hip 
pain, car and sea sickness, blurry vision, insomnia, ringing 
in ears, pain in wrists and hands, left thigh, and left 
shoulder pain.

The veteran has brought forth no competent evidence that she 
has any current chronic organic disorder to account for her 
complaints of swollen and painful joints, dizziness, 
headaches, throat disorder, skin disorder, shortness of 
breath, chest pain, stomach cramps, foot and leg pain, growth 
on right hand and left foot, abnormal weight gain, arm pain, 
hip pain, car and sea sickness, blurry vision, trouble 
sleeping, pain in wrists and hands, or left thigh and left 
shoulder pain.  There are no current medical records showing 
a diagnosis to account for any such symptoms.  Without 
competent evidence of current disability, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The Board must again point out that the veteran is service 
connected for a somatization disorder.  The RO in the SSOC 
clearly noted that: 

The veteran's multiple medical complaints 
have basically been resolved to 
somatization disorder.  

The Board finds that the evidence demonstrates no present 
diagnosis of a chronic disorder to account for the veteran's 
complaints involving swollen and painful joints, dizziness, 
headaches, throat disorder, skin disorder, shortness of 
breath, chest pain, stomach cramps, foot and leg pain, growth 
on right hand and left foot, abnormal weight gain, arm pain, 
hip pain, car and sea sickness, blurry vision, trouble 
sleeping, pain in wrists and hands, left thigh, and left 
shoulder pain.

Although the veteran believes she has a chronic disorder, to 
include the aforementioned conditions, as a result of active 
service, she is not a licensed medical practitioner and she 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds the 
veteran's claim must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for a hearing loss disorder is denied.

Service connection for disability manifested by swollen and 
painful joints, foot and leg pain, hip pain, arm pain, wrist 
pain, hand pain, left thigh pain, left shoulder pain, car and 
sea sickness, blurry vision, trouble sleeping, dizziness, 
headaches, a throat disorder, a skin disorder, shortness of 
breath, chest pain, stomach cramps, a growth on the right 
hand and left foot, and abnormal weight gain is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA examination in May 1997 reflects that the veteran reported 
that she had noted ringing in her ears (bilateral tinnitus) 
since 1984 and that the tinnitus had "remained stable (mild 
to moderate) at levels which do not disturb sleep or 
interfere with her life."  No diagnosis was given.  On an 
examination in October 2003, the physician stated that X-rays 
taken in September 2003 showed mild to moderate degenerative 
joint disease of both knees.

The Board finds additional medical examinations and opinions 
as to the veteran's claim of entitlement to service 
connection for ringing in her ear and a left knee disability 
are required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated her for tinnitus and/or a 
left knee disorder since her retirement 
from service in 1997.  The RO should 
obtain medical records from all sources 
identified by the veteran.

2.  Thereafter, the veteran should be 
scheduled for examinations to determine 
whether she currently suffers from 
tinnitus and a left knee disorder and 
whether any current tinnitus and/or a 
left knee disorder began during her 
military service or is related to any 
incident of her service.  The claims 
folder must be available to, and reviewed 
by, the examiners.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues of service connection for 
tinnitus and for a left knee disorder 
should be reviewed.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



